
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 351
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2011
			Mr. Markey submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States Postal Service should issue a semipostal
		  stamp to support medical research relating to Alzheimer’s
		  disease.
	
	
		That it is the sense of the House of
			 Representatives that the United States Postal Service should, in accordance
			 with section 416 of title 39, United States Code—
			(1)issue a semipostal stamp to support medical
			 research relating to Alzheimer’s disease; and
			(2)transfer to the National Institutes of
			 Health for that purpose any amounts becoming available from the sale of such
			 stamp.
			
